tcmemo_2007_351 united_states tax_court ralph e frahm erika c frahm petitioners v commissioner of internal revenue respondent docket no filed date frank w bastian and reggie l wegner for petitioners henry n carriger for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal_income_tax tax for their taxable years and respectively we must decide whether petitioners are entitled for each of their taxable years and to deduct under sec_162 a certain amounts in excess of those conceded by respondent for employee benefit programs that petitioners claimed in schedule f profit or loss from farming schedule f included as part of petitioners’ tax_return for each of those years we hold that they are findings_of_fact all of the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found except as stated below petitioners resided in newton iowa at the time they filed the petition in this case at all relevant times petitioner ralph e frahm mr frahm owned and operated a grain and livestock farm farming_business in newton iowa during and the years at issue mr frahm had one employee in his farming_business viz his spouse petitioner erika frahm ms frahm during those years ms frahm performed field jobs cared for livestock assisted with machinery repairs maintained bookkeeping records and performed certain other tasks that were usual and customary to mr frahm’s farming_business during each of the years and mr frahm paid ms frahm annual wages of dollar_figure for those ser- 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure vices from which he withheld social_security_tax and medicare_tax totaling dollar_figure on date mr frahm signed a preprinted form that was an authorization to provide a medical reimbursement plan under agriplan bizplan to eligible employees the preprinted form on which that authorization appeared stated in pertinent part sec_1 - employer information business owner last name first frahm ralph business name ralph frahm farming agriplan biz type of business check one sec_2 - eligibility criteria to be eligible for benefits employee s must meet each of the following requirements part-time employees must work an average of hours per week maximum seasonal employees must work months per year maximum employees must be years of age maximum employees hired prior to today current employees must have been with employer for months maximum employees hired after today new employees must be with employer for months maximum sec_3 - eligible employees employees listed below meet all requirements of sec_2 and are considered current employees as of the date of this agreement employee last name first name social_security_number frahm erika sec_4 - selection of benefits the benefits and amounts selected below will be offered to each employee and their family listed in sec_3 the employer agrees to reimburse health insurance premium reimbursements up to dollar_figureall may use all out of pocket medical reimbursements up to dollar_figure dental insurance premiums the benefits selected below will be offered to the employee only other family members excluded employee term life_insurance dollar_figure maximum employee disability insurance sec_5 - authorization and payment the undersigned employer mr frahm hereby executes this agreement on the day of date and the plan start date shall be january 1st of this year reproduced literally during each of the years and pursuant to the authorization that he signed to provide a medical reimburse- ment plan under agriplan agribiz mr frahm provided such a plan agriplan agribiz medical reimbursement plan for the benefit of ms frahm and her family ie ms frahm and her spouse mr frahm at all relevant times ms frahm met the eligibility requirements to receive benefits under that plan on a date not disclosed by the record prior to date mr frahm completed a preprinted application form mr frahm’s wellmark plan c application in which he applied to wellmark blue cross and blue shield of iowa wellmark for a so- called plan c health insurance_policy to cover himself and ms 2the title of mr frahm’s wellmark plan c application is not disclosed by the record frahm in that application mr frahm identified himself as applicant and ms frahm as spouse the portion of mr frahm’s application entitled enrollment information stated in pertinent part the health care plan you are applying for is please circle one plan a plan b plan c plan d plan e plan f plan g plan h this request for coverage is for check all that apply self spouse child ren this application is for check all that apply new enrollment change adding removing dependents how do you want to pay your premiums direct bill if so on what basis quarterly semi-annually automatic account withdrawal if so on what basis include a voided check monthly-1st of the month monthly-5th of the month quarterly semi-annually from checking or savings the amount you are submitting is dollar_figure one check or money order per application made payable to wellmark inc a will your employer be paying any part of the premium for this policy either directly or through wage adjustments or other means of reimbursement no yes if yes explain b will your premium payments for this coverage be deductible on your federal_income_tax return as a trade_or_business expense other than the special health insurance deduction available to self-employed persons no yes qualifying previous coverage date of termination of previous coverage has this coverage been in effect for consecutive months or more yes no what type of coverage did you have employer group individual short term major medical group conversion other please identify who was your previous insurer bc bs if blue cross blue shield bcbs give details below name of contract holder ralph frahm i d number group or employer name fb group name of blue cross blue shield plan i want continuous coverage from my previous bcbs program i do not want continuous coverage from my previous bcbs program wellmark approved mr frahm’s wellmark plan c application and issued a health insurance_policy to him mr frahm’s wellmark plan c policy that covered himself and his spouse ms frahm during ms frahm paid the following premiums totaling 3mr frahm circled plan c as the health care plan for which he was applying dollar_figure4 for mr frahm’s wellmark plan c policy on the dates indicated by a check drawn on or electronic transfers from an individual checking account that she maintained ms frahm’s individual checking account date of payment amount of payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during ms frahm paid_by an electronic transfer from ms frahm’s individual checking account premiums of dollar_figure for a health insurance_policy issued in ms frahm’s name by american association of retired persons ms frahm’s aarp policy during that year ms frahm paid_by a check drawn on ms frahm’s indi- vidual checking account premiums of dollar_figure for a cancer insurance_policy issued in ms frahm’s name by conseco health insurance_company ms frahm’s conseco policy during in addition to the premiums that ms frahm paid for mr frahm’s wellmark plan c policy ms frahm’s aarp policy and ms frahm’s conseco policy ms frahm paid a total of dollar_figure 4the parties stipulated that during ms frahm paid to wellmark premiums totaling dollar_figure for mr frahm’s wellmark plan c policy that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disre- gard it see 93_tc_181 the record establishes and we have found that during ms frahm paid directly to wellmark premiums totaling dollar_figure for mr frahm’s wellmark plan c policy for certain medical_expenses not covered by insurance nonin- surance medical_expenses ms frahm submitted to agriplan bizplan a request for reimbursement of medical_expenses for totaling dollar_figure that submission consisted of a preprinted form entitled employee benefit expense transmittal ms frahm’s employee benefit expense form that ms frahm had completed that form which ms frahm signed as employee stated in pertinent part employee status gross w-2 wage to employee during other than benefits dollar_figure benefit total sec_1 medical health insurance premium from sec_2 dollar_figure medical_expenses from plan_year from sec_3 and dollar_figure 5the noninsurance medical_expenses paid_by ms frahm during are not at issue in this case 6the amount shown is the amount rounded to the nearest dollar of the total ie dollar_figure of all of the premiums shown in sec_2 insurance benefits quoted below but see infra note 7we have not attempted to determine whether the medical_expenses from plan_year of dollar_figure shown under benefit totals in ms frahm’s employee benefit form which con- sisted solely of noninsurance medical_expenses is the correct total of all of the noninsurance medical_expenses listed in sec_3 medical_expenses and sec_4 medical_expenses of that form that is because those expenses are not at issue in this case see supra note medical_expenses from plan_year from sec_5 dollar_figure read sign and date to the best of my ms frahm’s knowledge and belief my statements in this transmittal are complete and true i am claiming only eligible expenses_incurred during the applicable_plan year s and for eligible_plan participants i certify that any part or all of these expenses have not been reimbursed previously under this or any other benefit plan and have not been previously claimed as a tax deduction sec_2 insurance benefits major medical health insurance insured insurance_company period of coverage annual amount_paid last date paid wellmark blue cross blue shield conseco health ins co cancer aarp health total months total month sec_12 total months dollar_figure dollar_figure dollar_figure 8we have not attempted to determine whether the medical_expenses from plan_year of dollar_figure shown under benefit totals in ms frahm’s employee benefit form which con- sisted solely of noninsurance medical_expenses is the correct total of all of the noninsurance medical_expenses listed in sec_5 medical_expenses of that form that is because those expenses are not at issue in this case 9we have found that during ms frahm paid premiums totaling dollar_figure for mr frahm’s wellmark plan c policy see supra note the record does not disclose why ms frahm’s employee benefit expense form requested reimbursement of dollar_figure of premiums for that policy which is more than the amount of premiums that we have found she paid for that policy during mr frahm as ms frahm’s employer issued to ms frahm certain checks that were drawn on a joint business checking account business checking account that mr frahm maintained for the payment of expenses for and the receipt of income from his farming_business mr frahm issued those checks to pay ms frahm certain wages and to reimburse her for the premiums for mr frahm’s wellmark plan c policy the premiums for ms frahm’s aarp policy the premiums for ms frahm’s conseco policy and the noninsurance medical_expenses that ms frahm paid during that yeardollar_figure on a date not disclosed by the record prior to date mr frahm decided to terminate the wellmark plan c policy and completed a preprinted application form entitled application_for individual health benefit plans blue care secure blue and secure blue select mr frahm’s wellmark secure blue select application in that application mr frahm applied to wellmark 10the parties stipulated that mr frahm issued to ms frahm certain checks included in the record that were drawn on the business checking account as payment of her wages for and as reimbursement for the insurance premiums and the noninsurance medical_expenses that she paid during that year we have found that during ms frahm paid premiums of dollar_figure and not the dollar_figure that the parties stipulated she paid for mr frahm’s wellmark plan c policy see supra note we are unable to ascertain from the record whether mr frahm as ms frahm’s employer reimbursed ms frahm for the dollar_figure of premiums that we have found she paid for mr frahm’s wellmark plan c policy during or whether he reimbursed her for the dollar_figure of premiums for that policy requested in ms frahm’s employee benefit expense form for a so-called secure blue select plan to cover himself and ms frahm in mr frahm’s wellmark secure blue select application mr frahm identified himself as applicant and ms frahm as spouse the portion of mr frahm’s application entitled enrollment information stated in pertinent part you are applying for check one blue care secure blue secure blue select do you want the optional maternity rider this rider is only available at your initial enrollment yes no this request for coverage is for check all that apply self spouse child ren this application is for check all that apply new enrollment adding removing dependent sec_4 how do you want to pay your premiums direct bill if so on what basis quarterly semi-annually annually automatic account withdrawal if so on what basis include a voided check monthly-what date 1st of the month or 5th of the month quarterly semi-annually annually from checking saving sec_5 the amount you are submitting is dollar_figure make check payable to wellmark blue cross and blue shield of iowa will your employer be paying any part of the premium for this coverage either directly or through wage adjustments or other means of reimbursement yes no will your premium payments for this coverage be deductible on your federal_income_tax return as a trade_or_business expense other than the special health insurance deduction available to self-employed persons yes no wellmark approved mr frahm’s wellmark secure blue select application and issued a health insurance_policy to him mr frahm’s wellmark secure blue select policy that covered himself and his spouse ms frahm during ms frahm paid the following premiums totaling dollar_figure11 for mr frahm’s wellmark secure blue select policy on 11the parties stipulated that during ms frahm paid to wellmark premiums totaling dollar_figure for mr frahm’s wellmark secure blue select policy that stipulation is clearly contrary continued the dates indicated by electronic transfers from ms frahm’s individual checking account date of payment amount of payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during ms frahm paid_by a check drawn on her individ- ual checking account premiums of dollar_figure for ms frahm’s conseco policy during mr frahm as ms frahm’s employer paid_by checks drawn on the business checking account premiums of dollar_figure for a long-term care insurance_policy issued in ms frahm’s name by american fidelity assurance company ms frahm’s long-term care policy during that year mr frahm as ms frahm’s employer also paid_by a check drawn on the business checking continued to the facts that we have found are established by the record and we shall disregard it see cal-maine foods inc v commis- sioner t c pincite the record establishes and we have found that during ms frahm paid directly to wellmark premiums totaling dollar_figure for mr frahm’s wellmark secure blue select policy account premiums of dollar_figure for a long-term care insurance_policy issued in mr frahm’s name by american fidelity assurance company mr frahm’s long-term care policy during in addition to the premiums that ms frahm paid for mr frahm’s wellmark secure blue select policy and ms frahm’s conseco policy ms frahm paid a total of dollar_figure for certain noninsurance medical expensesdollar_figure ms frahm submitted to agriplan bizplan a request for reimbursement of medical_expenses for totaling dollar_figure that submission consisted of a preprinted form entitled employee benefit expense transmittal ms frahm’ sec_2001 employee benefit expense form that ms frahm had completed that form which ms frahm signed as employee stated in pertinent part employee status gross w-2 wage to employee during other than benefits dollar_figure benefit total sec_1 medical health insurance premium from sec_2 employee’s long term care insurance dollar_figure 12the noninsurance medical_expenses paid_by ms frahm during are not at issue in this case 13the amount shown is the amount rounded to the nearest dollar of the total ie dollar_figure of all of the premiums shown under the heading major medical health insurance in sec_2 insurance benefits quoted below but see infra note premium from sec_2 dollar_figure spouse’s long term care insurance premium from sec_2 dollar_figure medical_expenses from plan_year from sec_3 and dollar_figure medical_expenses from plan_year from sec_5 dollar_figure read sign and date to the best of my ms frahm’s knowledge and belief my statements in this transmittal are complete and true i am claiming only eligible expenses_incurred during the applicable_plan year s and for eligible_plan participants i certify that any part or all of these expenses have not been reimbursed previously under this or any other benefit plan and have not been 14the amount shown is the amount rounded to the nearest dollar of the premiums ie dollar_figure shown under the heading long term care insurance for the employee in sec_2 insurance benefits quoted below 15the amount shown is the amount rounded to the nearest dollar of the premiums ie dollar_figure shown under the heading long term care insurance for the spouse in sec_2 insurance benefits quoted below 16we have not attempted to determine whether the medical_expenses from plan_year of dollar_figure shown under benefit totals in ms frahm’ sec_2001 employee benefit form which con- sisted solely of noninsurance medical_expenses is the correct total of all of the noninsurance medical_expenses listed in sec_3 medical_expenses and sec_4 medical_expenses of that form that is because those expenses are not at issue in this case see supra note 17we have not attempted to determine whether the medical_expenses from plan_year of dollar_figure shown under benefit totals in ms frahm’ sec_2001 employee benefit form which con- sisted solely of noninsurance medical_expenses is the correct total of all of the noninsurance medical_expenses listed in sec_5 medical_expenses of that form that is because those expenses are not at issue in this case see supra note previously claimed as a tax deduction sec_2 insurance benefits major medical health insurance insured insurance_company period of coverage annual amount_paid last date paid wellmark bc bs conseco health ins co cancer total month sec_12 total month sec_12 dollar_figure dollar_figure long term care insurance insured insurance_company period of coverage annual amount_paid last date paid employee spouse american fidelity assurance co american fidelity assurance co total month sec_12 total month sec_12 dollar_figure dollar_figure during mr frahm as ms frahm’s employer issued to ms frahm certain checks that were drawn on the business checking account to pay her certain wages and to reimburse her for the premiums for mr frahm’s wellmark secure blue select policy the premiums for ms frahm’s conseco policy and the noninsurance 18we have found that during ms frahm paid premiums totaling dollar_figure for mr frahm’s wellmark secure blue select policy see supra note the record does not disclose why ms frahm’ sec_2001 employee benefit expense form requested reimburse- ment of only dollar_figure of the premiums_paid for that policy medical_expenses that she paid during that yeardollar_figure during ms frahm paid the following premiums totaling dollar_figure for mr frahm’s wellmark secure blue select policy on the dates indicated by electronic transfers from ms frahm’s individual checking account date of payment amount of payment dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during ms frahm paid_by checks drawn on her individ- ual checking account premiums of dollar_figure for ms frahm’s conseco policy premiums of dollar_figure for ms frahm’s long-term care 19the parties stipulated that mr frahm issued to ms frahm certain checks included in the record that were drawn on the business checking account as payment of her wages for and as reimbursement for the insurance premiums and the noninsurance medical_expenses that she paid during that year we have found that during ms frahm paid premiums of dollar_figure and not the dollar_figure that the parties stipulated she paid for mr frahm’s wellmark secure blue select policy see supra note we are unable to ascertain from the record whether mr frahm as ms frahm’s employer reimbursed ms frahm for the dollar_figure of premiums that we have found she paid for mr frahm’s wellmark secure blue select policy during or whether he reimbursed her for the dollar_figure of premiums for that policy requested in ms frahm’ sec_2001 employee benefit expense form policy and premiums of dollar_figure for mr frahm’s long-term care policy during in addition to the premiums that ms frahm paid for mr frahm’s wellmark secure blue select policy ms frahm’s conseco policy ms frahm’s long-term care policy and mr frahm’s long-term care policy ms frahm paid a total of dollar_figure for certain noninsurance medical expensesdollar_figure ms frahm submitted to agriplan bizplan a request for reimbursement of medical_expenses for totaling dollar_figure that submission consisted of a preprinted form entitled employee benefit expense transmittal ms frahm’ sec_2002 employee benefit expense form that ms frahm had completed that form stated in pertinent part employee status gross w-2 wage to employee during other than benefits dollar_figure benefit totals medical health insurance premium from sec_2 dollar_figure employee’s long term care insurance 20the noninsurance medical_expenses paid_by ms frahm during are not at issue in this case 21the amount shown is the amount rounded to the nearest dollar of the total ie dollar_figure of all of the premiums shown under the heading major medical health insurance in sec_2 insurance benefits quoted below premium from sec_2 dollar_figure spouse’s long term care insurance premium from sec_2 dollar_figure medical_expenses from jan to dec from sec_3 dollar_figure sec_2 insurance benefits major medical health insurance insured insurance_company period of coverage annual amount_paid last date paid wellmark bc bs conseco health ins co cancer total month sec_12 total month sec_12 dollar_figure dollar_figure 22the amount shown is the amount rounded to the nearest dollar of the premiums ie dollar_figure shown under the heading long term care insurance for the employee in sec_2 insurance benefits quoted below 23the amount shown is the amount rounded to the nearest dollar of the premiums ie dollar_figure shown under the heading long term care insurance for the spouse in sec_2 insurance benefits quoted below 24the parties stipulated that the amount of medical ex- penses from jan to dec shown under benefit totals in ms frahm’ sec_2002 employee benefit expense form which consisted solely of noninsurance medical_expenses should have been shown in that form as dollar_figure we have not attempted to determine whether that stipulated amount is the correct total of all of the noninsurance medical_expenses listed in sec_3 medical_expenses and sec_4 medical_expenses of ms frahm’ sec_2002 employee benefit expense form that is because those expenses are not at issue in this case see supra note long term care insurance insured insurance_company period of coverage annual amount_paid last date paid employee spouse american fidelity assurance co american fidelity assurance co total month sec_12 total month sec_12 dollar_figure dollar_figure during mr frahm as ms frahm’s employer issued to ms frahm certain checks that were drawn on the business checking account to pay her certain wages and to reimburse her for the premiums for mr frahm’s wellmark secure blue select policy the premiums for ms frahm’s conseco policy the premiums for ms frahm’s long-term care policy the premiums for mr frahm’s long- term care policy and the noninsurance medical_expenses that she paid during that year petitioners timely filed form_1040 u s individual_income_tax_return return for each of their taxable years return return and return petitioners included schedule f as part of the return schedule f the return schedule f and the return schedule f each such schedule f pertained to mr frahm’s farming_business petitioners claimed inter alia deductions of dollar_figure dollar_figure and dollar_figure for expenses for employee benefit programs in the schedule f the schedule f and the schedule f respectively on date respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable years and in that notice respondent inter alia deter- mined to disallow the deductions of dollar_figure dollar_figure and dollar_figure that petitioners claimed in the schedule f the sched- ule f and the schedule f respectively for employee benefit programs because it has not been established that these amounts were ordinary and necessary business_expenses or were expended for the purpose designated in the notice respondent also determined to allow petitioners deductions of dollar_figure dollar_figure and dollar_figure for their taxable years and respectively for self-employed health insurance because you are allowed the deduction for self-employed health insurance premiums opinion we first address sec_7491 the parties agree that sec_7491 is applicable in the instant case the parties disagree over whether the burden_of_proof has shifted to respon- dent under that section we need not and we shall not address that disagreement that is because resolution of the issue presented here does not depend on who has the burden_of_proof we turn now to whether petitioners are entitled to deduct under sec_162 certain amounts in excess of the amounts conceded by respondent for employee benefit programs that petitioners claimed in the schedule f the schedule f and the schedule f respectivelydollar_figure a taxpayer including 25with respect to the dollar_figure deduction that petitioners claimed for employee benefit programs in the schedule f respondent concedes that petitioners are entitled to deduct dollar_figure of those expenses that conceded amount which has been rounded to the nearest dollar consists of premiums of dollar_figure for ms frahm’s aarp policy premiums of dollar_figure for ms frahm’s conseco policy and all noninsurance medical_expenses of dollar_figure the disallowed portion ie dollar_figure pertains to the premiums that the parties stipulated were paid for mr frahm’s wellmark plan c policy see supra note in the notice respondent determined that although petitioners are not entitled to deduct in the schedule f the insurance premiums_paid during for mr frahm’s wellmark plan c policy petitioners are entitled to deduct under sec_162 percent of those premiums with respect to the dollar_figure deduction that petitioners claimed for employee benefit programs in the schedule f respondent concedes that petitioners are entitled to deduct dollar_figure of those expenses that conceded amount which has been rounded to the nearest dollar consists of premiums of dollar_figure for ms frahm’s conseco policy premiums of dollar_figure for ms frahm’s long-term care policy and all noninsurance medical_expenses of dollar_figure the disallowed portion ie dollar_figure pertains to the premiums that the parties stipulated were paid for mr frahm’s wellmark secure blue select policy and mr frahm’s long-term care policy see supra note in the notice respondent determined that although petitioners are not entitled to deduct in the schedule f the insurance premiums_paid during for mr frahm’s wellmark secure blue select policy and mr frahm’s long- term care policy petitioners are entitled to deduct under sec_162 percent of those premiums with respect to the dollar_figure deduction that petitioners claimed for employee benefit programs in the schedule f respondent concedes that petitioners are entitled to deduct dollar_figure of those expenses that conceded amount which has been rounded to the nearest dollar consists of premiums of dollar_figure for ms frahm’s conseco policy premiums of dollar_figure for ms frahm’s long-term care policy and all noninsurance medical_expenses of dollar_figure the disallowed portion ie dollar_figure pertains to the premiums_paid for mr frahm’s wellmark secure blue select policy and mr frahm’s long-term care policy in the notice respondent determined that although petitioners are not entitled to deduct in the schedule f the insurance premiums_paid during continued the owner of an unincorporated business is entitled to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 including any amount_paid to an employee pursuant to an employee_benefit_plan for an expense that such employee pays or incurs sec_162 sec_1_162-10 income_tax regsdollar_figure however a taxpayer who owns an unincorporated business is not entitled to deduct health insurance costs that he pays or incurs for himself his spouse and his dependents except as provided in sec_162dollar_figure continued for mr frahm’s wellmark secure blue select policy and mr frahm’s long-term care policy petitioners are entitled to deduct under sec_162 percent of those premiums 26see albers v commissioner tcmemo_2007_144 francis v commissioner tcmemo_2007_33 27as applicable here sec_162 provides that a tax- payer is entitled to deduct percent of any amount that such taxpayer paid_or_incurred during and and percent of any amount that such taxpayer paid_or_incurred during for insurance that constituted medical_care for such taxpayer such taxpayer’s spouse and such taxpayer’s children sec_162 provides in pertinent part sec_162 trade_or_business_expenses l special rules for health insurance costs of self-employed individuals -- allowance of deduction -- a in general --in the case of an indi- continued it is petitioners’ position that they are entitled for each of the years at issue to deduct under sec_162 as ordinary and necessary business_expenses the total amount of insurance premiums that remain at issuedollar_figure in support of their position petitioners argue that mr frahm as ms frahm’s employer paid such total amount to ms frahm directly ie reimbursed ms frahm for the insurance premiums that she paid to the insurers in question or indirectly ie paid the insurance premiums to the insurer in question pursuant to a health plan within the meaning of sec_105 continued vidual who is an employee within the meaning of sec_401 there shall be allowed as a deduction under this section an amount equal to the applicable_percentage of the amount_paid during the taxable_year for in- surance which constitutes medical_care for the taxpayer his spouse and dependents b applicable_percentage --for purposes of subparagraph a the applicable percent- age shall be determined under the following table for taxable years beginning in calendar year-- the applicable_percentage is-- through dollar_figure dollar_figure the legislative_history under sec_162 establishes that that statute was enacted to reduce the disparity between the tax treatment of owners of incorporated and unincorporated busi- nesses s rept pincite see also h rept pincite 28see supra note it is respondent’s position that the insurance premiums that remain at issue are personal expenses and therefore are not deductible as ordinary and necessary business_expenses under sec_162 in support of respondent’s position respondent argues employee_benefit_plan expenses claimed on the schedule f are deductible as ordinary and necessary expenses paid pursuant to an employee_benefit_plan if the medi- cal and insurance expenses are attributable to the employee respondent does not dispute the existence of an agreement between ralph frahm as employer and erika frahm as employee that provided that the employer would provide health insurance benefits to the em- ployee respondent does not dispute that erika frahm was an employee of ralph frahm respondent does not dispute that erika frahm worked sufficient hours at a sufficient wage rate to qualify for health insurance benefits respondent does dispute that the actual health insurance_policy purchased by petitioners in ralph frahm’s name which provided coverage for erika frahm was an ordinary and necessary business_expense petitioners’ expenses bore no relation to ralph frahm’s farming_business his only employee received the health benefits giving rise to the dis- puted expenses by virtue of her marital relationship with ralph frahm and not by virtue of the employment relationship the family relationship - not the employment relationship - was the means by which the health insur- ance coverage reached erika frahm erika frahm would not have received the benefit of health_insurance_coverage under the policy purchased if she had not been ralph frahm’s wife but she would have received the benefit as his wife regardless of whether she was ralph frahm’s employee ralph frahm provided benefits to the wrong person when petitioners bought a health insurance_policy with ralph instead of with his employee erika as the primary insured petitioners fail to meet the require- ments of sec_162 petitioners claim the dis- puted expense as a business_expense in the nature of compensation_for services rendered the health insur- ance policy was taken out in ralph frahm’s name while his wife benefited incidentally from this as his covered spouse under the policy it can hardly be said that she was compensated by petitioners buying insur- ance for ralph frahm and his dependents repro- duced literally as we understand respondent’s position respondent is arguing that if an employer maintains a health plan described in sec_105 that covers one or more employees such employee s ’ spouse s and such employee s ’ dependents only the payments that the employer makes for the medical_expenses of the em- ployee s and not the payments that the employer makes for the medical_expenses of the employee s ’ spouse s and dependents constitute payments made pursuant to such a plan consequently according to respondent any payment that the employer makes for the medical_expenses of the employee s ’ spouse s and dependents are not payments made to such employee s pursuant to an employee_benefit_plan within the meaning of sec_1_162-10 income_tax regs we disagree sec_105 provides in pertinent part sec_105 amounts received under accident and health_plans b amounts expended for medical_care -- gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the tax- payer his spouse and his dependents emphasis added sec_105 excludes from gross_income amounts referred to in sec_105 that an employer pays directly or indirectly to an employee in order to reimburse the employee for expenses for the medical_care as defined in sec_213 of not only the employee but also the employee’s spouse and dependents during the years at issue pursuant to the agriplan agribiz medical reimbursement plan mr frahm as ms frahm’s employer sec_105 provides a amounts attributable to employer contributions --except as otherwise provided in this section amounts received by an employee through acci- dent or health insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contribu- tions by the employer which were not includible in the gross_income of the employee or are paid_by the employer 30for purposes of sec_105 expenses for medical_care include amounts paid as premiums for insurance covering medical_care referred to in sec_213 and b and for any quali- fied long-term care insurance_contract as defined in sec_7702b sec_213 paid directly or indirectly to ms frahm certain amounts for premiums for various insurance policies covering herself her spouse mr frahm and or both of themdollar_figure respondent concedes the deductibility under sec_162 of the amounts of such premi- ums that mr frahm as ms frahm’s employer paid directly or indirectly to ms frahm for the insurance policies issued in her name and covering only her respondent disputes only the deduct- ibility under sec_162 of the amounts of such premiums that mr frahm as ms frahm’s employer paid directly or indirectly to ms frahm for the insurance policies issued in his name and covering only him or covering him and herdollar_figure we consider first the respective amounts that mr frahm as ms frahm’s employer paid during the years at issue directly to ms frahm in order to reimburse her for the premiums that she paid during those years for the policies issued in her spouse’s ie mr frahm’s name on the record before us we find that pursuant to the agriplan agribiz medical reimbursement plan mr frahm as ms frahm’s employer paid directly to ms frahm certain amounts during in order to reimburse her for the premiums that she paid during that year for mr frahm’s wellmark plan c policy during in order to reimburse her for the 31respondent does not dispute that the agriplan agribiz medical reimbursement plan constitutes a health plan described in sec_105 32see supra note premiums that she paid during that year for mr frahm’s wellmark secure blue select policy and during in order to reimburse her for the premiums that she paid during that year for mr frahm’s wellmark secure blue select policy and mr frahm’s long-term care policydollar_figure see sec_105 on that record we further find that the respective amounts that mr frahm as ms frahm’s employer paid pursuant to the agriplan agribiz medical reimbursement plan directly to ms frahm during in order to reimburse her for the premiums that she paid for mr frahm’s wellmark plan c policy during in order to reimburse her for the premiums that she paid for mr frahm’s wellmark secure blue select policy and during in order to reimburse her for the premiums that she paid for mr frahm’s wellmark secure blue select policy and mr frahm’s long-term care policy consti- tute ordinary and necessary business_expenses of mr frahm’s farming_business within the meaning of sec_162dollar_figure see sec_162 sec_1_162-10 income_tax regs we next consider the premiums that mr frahm as ms frahm’s employer paid during to american fidelity assurance company 33the court directs the parties to determine as part of the computations under rule the respective amounts that mr frahm as ms frahm’s employer paid directly to ms frahm during and in order to reimburse her for the premiums that she paid during those respective years for mr frahm’s wellmark plan c policy and mr frahm’s wellmark secure blue select policy see supra notes and 34see supra note for mr frahm’s long-term care policy sec_1_105-2 income_tax regs provides if the taxpayer incurs an obligation for medical_care payment to the obligee in discharge of such obligation shall constitute indirect payment to the taxpayer as reimbursement for medical_care similarly payment to or on behalf of the taxpayer’s spouse or dependents shall constitute indirect payment to the taxpayer during pursuant to the agriplan agribiz medical reimbursement plan mr frahm as ms frahm’s employer made a payment to the insurer on behalf of ms frahm’s spouse ie mr frahm for the premiums for mr frahm’s long-term care policy on the record before us we find that mr frahm as ms frahm’s employer paid pursuant to that plan indirectly to ms frahm the amount of those premiums for the medical_care of her spouse see sec_105 sec_1_105-2 income_tax regs on that record we further find that the amount that mr frahm as ms frahm’s employer paid pursuant to the agriplan agribiz medical reim- bursement plan indirectly to ms frahm during for the premiums for mr frahm’s long-term care policy constitutes an ordinary and necessary business_expense of mr frahm’s farming_business within the meaning of sec_162 see sec_162 sec_1_162-10 income_tax regs based upon our examination of the entire record before us we find that petitioners are entitled to deduct under sec_162 certain amount sec_35 in excess of the amounts conceded by respondent for employee benefit programs that petitioners claimed in the schedule f the schedule f and the schedule f respectivelydollar_figure we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or mootdollar_figure to reflect the foregoing and the concessions of respondent decision will be entered under rule 35see supra note 36cf albers v commissioner tcmemo_2007_144 unlike the instant case in albers the fully stipulated record did not establish that darwin j albers mr albers as the employer of peggy l albers ms albers paid directly or indirectly to ms albers pursuant to the agriplan agribiz medical reimbursement plan involved in that case the medical_expenses at issue there in order to reimburse her for expenses_incurred or paid for the medical_care of herself her spouse mr albers and or her dependent_children nor did the fully stipulated record in that case establish why the payment by the taxpayers of the claimed medical_expenses qualified those expenses as ordinary and neces- sary expenses paid_or_incurred by mr albers in carrying on his farming_business 37in light of our findings and holdings herein we reject respondent’s argument on brief and determinations in the notice that the insurance premiums at issue are subject_to sec_162
